IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ESTATE OF: CHARLES B. GRACE,       : No. 170 MAL 2015
DECEASED RESIDUARY TRUST OF        :
CHARLES B. GRACE, DECEASED         :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
PETITION OF: EUGENE G. GRACE, III, :
EUGENE GRACE, ANDREA GRACE AND :
ALEXANDRA GRACE                    :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.